

116 HR 1026 IH: Land and National Park Deferred Maintenance Act
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1026IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Mr. Simpson (for himself and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for consistent and reliable authority and funding to meet conservation and deferred
			 maintenance needs affecting lands under the administrative jurisdiction of
			 the Department of the Interior and the Department of Agriculture, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Land and National Park Deferred Maintenance Act or the LAND Act. 2.Land and Water Conservation Fund (a)ReauthorizationSection 200302 of title 54, United States Code, is amended—
 (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2018, there and inserting There; and (2)in subsection (c)(1), by striking through September 30, 2018.
 (b)FundingSection 200303 of title 54, United States Code, is amended to read as follows:  200303.Funding (a)Funding for fiscal years 2020 through 2029From amounts covered into the fund under section 200302 of this chapter—
 (1)$450,000,000 in each fiscal year shall be available for expenditure to carry out the purposes of this Act, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund (including accounts and programs made available from the Fund under the Consolidated Appropriations Act, 2017 (Public Law 115–31)); and
 (2)the remainder of amounts covered into the fund shall be available subject to appropriations, which may be made without fiscal year limitation.
 (b)UsesAmounts made available for obligation or expenditure from the fund may be obligated or expended only as provided in this chapter..
 (c)Allocation and uses of fundsSection 200304 of title 54, United States Code, is amended— (1)by striking There and inserting (a) In General.—There; and
 (2)by striking the second sentence and inserting the following:  (b)Allocation of fundsOf the total amount made available to the Fund through appropriations or deposited in the Fund under section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)—
 (1)not less than 40 percent shall be used for Federal purposes; and (2)not less than 40 percent shall be used to provide financial assistance to States.
 (c)PrioritiesThe President shall, as part of the President’s annual budget submission to Congress, submit to Congress detailed account, program, and project allocations for funds made available under paragraph (b)(1). Acts of appropriation may provide alternate allocations for such amounts.
 (d)Prohibition on use of eminent domainNo funds made available to a State under this Act may be used for the acquisition of land, water, or an interest in land or water by eminent domain..
 (d)Recreation accessSection 200306 of title 54, United States Code, is amended by adding at the end the following:  (c)Public accessNot less than 3 percent of amounts appropriated or expended under this chapter in each fiscal year shall be made available for the fiscal year for projects that secure recreational public access to existing Federal public land for hunting, fishing, and other recreational purposes..
 (e)Conforming amendmentsTitle 54, United States Code— (1)in section 200302, paragraph (3) of subsection (c) is amended by inserting or otherwise expended after Congress;
 (2)in section 200304— (A)the first sentence is amended by inserting or expenditures after appropriations; and
 (B)the second sentence is amended by inserting or expenditures after appropriations; (3)in section 200305—
 (A)the matter preceding paragraph (1) of subsection (b) is amended by inserting or otherwise provided after appropriated; (B)paragraph (1) of subsection (b) is amended by inserting expenditures after appropriations; and
 (C)paragraph (2) of subsection (b) is amended by inserting expenditure after appropriation; and (4)in section 200306—
 (A)paragraph (1) is amended by inserting or expended after appropriated; (B)in paragraph (2), subparagraph (B)(ii) is amended by inserting or expended after appropriated;
 (C)paragraph (4) is amended by inserting or expenditures after appropriations each time it appears; and (D)subsection (b) is amended by inserting or expenditures after Appropriations each time it appears.
 (f)Clerical amendmentThe table of sections for chapter 2003 of title 54, United States Code, is amended by striking the item relating to section 200303 and inserting the following:
				
					
						200303. Funding..
			3.National Park Service Maintenance and Revitalization Conservation Fund
 (a)In generalThere is hereby established in the Treasury a special account to be known as the National Park Service and Related Agencies Maintenance and Revitalization Conservation Fund. (b)Availability of FundsFor each of fiscal years 2020 through 2029, $450,000,000 shall be available for expenditure to carry out the purposes of this Act, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund. Amounts from the Fund shall not be used for the acquisition of land or interests in land.
 (c)DepositsAt the beginning of each applicable fiscal year, there shall be deposited in the Fund $450,000,000 from mineral revenues due and payable to the United States that are not otherwise credited, covered, or deposited under Federal law.
 (d)Department of the InteriorOf funds made available under subsection (b) each fiscal year, the Secretary of the Interior shall use the following amounts for priority deferred maintenance needs that support critical infrastructure and visitor services:
 (1)Eighty percent of amounts in the Fund shall be allocated for priority deferred maintenance projects, including other infrastructure deficiencies directly related to such deferred maintenance projects, as determined by the Secretary of the Interior and the Director of the National Park Service, with the goal of ensuring overall parity between amounts allocated to transportation and non-transportation projects.
 (2)Ten percent of amounts in the Fund shall be allocated for purposes of addressing the national wildlife refuge system maintenance backlog, as determined by the Secretary of the Interior and the Director of the United States Fish and Wildlife Service.
 (3)Five percent of amounts in the Fund shall be allocated for the purposes of addressing the public access and recreation backlog on public lands, as determined by the Secretary of the Interior and the Director of the Bureau of Land Management.
 (4)Five percent of amounts in the Fund shall be for the purposes of addressing the Bureau of Indian Education school construction and deferred maintenance backlogs, as determined by the Secretary of the Interior and the Director of the Bureau of Indian Education.
 (e)Prohibited use of fundsNo amounts in the Fund shall be used— (1)to supplant discretionary funding made available for the annually recurring facility operations, maintenance, and construction needs of the entities for which amounts from the Fund are allocated under subsection (d); or
 (2)for performance awards for Federal employees who are employed in implementing this Act. (f)Submission to congressThe Secretary of the Interior shall submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and to the Committees on Appropriations and Natural Resources in the House of Representatives, with the annual budget submission of the President, a list of projects for which the amounts in the Fund are allocated under this section, including a description of each such project.
			(g)Donations
 (1)In generalThe Secretary of the Interior, the Director of the National Park Service, the Director of the United States Fish and Wildlife Service, the Director of the Bureau of Land Management, and the Assistant Secretary of Indian Affairs may accept public cash or in-kind donations that advance efforts—
 (A)to reduce the deferred maintenance backlog of the National Park Service, the national wildlife refuge system maintenance backlog of the United States Fish and Wildlife Service, the public access and recreation backlog of the Bureau of Land Management, and the school construction backlog of the Bureau of Indian Education, respectively; and
 (B)to encourage relevant public-private partnerships. (2)Credits to fundAny cash donations accepted under paragraph (1) shall be credited to, and form a part of, the Fund.
 (3)ReportingEach donation received under paragraph (1) that is used for, or directly related to, the reduction of the deferred maintenance backlog of the National Park Service, the national wildlife refuge system maintenance backlog of the United States Fish and Wildlife Service, the public access and recreation backlog of the Bureau of Land Management, and the school construction backlog of the Bureau of Indian Education, shall be included with the annual budget submission of the President to Congress.
				(h)Investment of amounts
 (1)In generalThe Secretary of the Interior may request the Secretary of the Treasury to invest any portion of the Fund that is not, as determined by the Secretary of the Interior, required to meet the current needs of the Fund.
 (2)RequirementAn investment requested under paragraph (1) shall be made by the Secretary of the Treasury in a public debt security—
 (A)with a maturity suitable to the needs of the Fund, as determined by the Secretary of the Interior; and
 (B)bearing interest at a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity.
 (3)Credits to FundThe income on investments of the Fund under this subsection shall be credited to, and form a part of, the Fund.
 4.OffsetIt is the sense of Congress that the costs of carrying out this Act should be offset. 